DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites “a first pair of hydraulic cylinders” and then “one or more of the first pair of hydraulic cylinders”, while also using this phrasing for the second pair, which renders the claim indefinite. The initial recitation appears to only claim 1 pair but then the second limitation appears to recite a plurality without positively reciting that the first pair comprises multiple pairs. Examiner suggests amending the first recitation to include to allow for the second recitation of “one or more”. 
	Claims 8-12 are rejected as depending on a rejected indefinite claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGriff et al US Patent 6,497,296 hereinafter referred to as McGriff.
	Regarding claim 1, McGriff discloses a directional drill (10) comprising a drill carriage (frame (11)); a rotating spindle (14) coupled to the drill carriage (Column 3, lines 26-33), and a stakedown system (120) coupled to an end of the drill carriage (see Figure 1 wherein the stakedown system is located at (55) as noted in Column 4, lines 47-52) including at least one stake implement (122a and 122b) located on a side of the drill carriage (as shown on Figure 2, the stakedown implements straddle frame (11)) and a pair of hydraulic cylinders (135, 137 - see Figure 6) coupled to the at least one stake implement (as shown on Figure 6 and via (132)) configured to select a depth of the least one stake implement (Column 5, lines 52-63 wherein the actuators control the upward and downward location and force on the stake implements). 
	Regarding claim 4, McGriff further discloses wherein the stake implements are augers (Column 5, lines 15-25).
	Regarding claims 5 and 6, McGriff further discloses wherein the stakedown system further includes a hydraulic motor (140), which is a single motor (as shown on the figures and cited next) configured to rotate the stake implement (Column 5, lines 15-19).

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  these claims are directed toward multiple stake implements on at least one side of the drilling rig while there is at least one stake implement on the opposing side of the drilling rig and the multiple stakes on one side are connected to the same single hydraulic cylinder pair with opposing pistons which Examiner finds that the state of the art fails to teach. Examiner interprets claim 2 as requiring the multiple stake implements as being driven by the single hydraulic cylinder, instead of more broadly as interpreting “the” as not meaning singular and McGriff would than teach the limitation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hartke et al US Patent Application Publication 2011/0174545, Rozendaal US Patent Application Publication 2008/0066967, Draney et al US Patent 6,131,674, and Gremillion US Patent 3,752,242 all teach analogous stakedown systems which rely on hydraulic cylinders for depth control as well as motors for auger rotation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA SCHIMPF/Primary Examiner, Art Unit 3672